DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-7 are also rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4, 8, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by UM et al. (US 20110310796 A) (UM).
Regarding claim 1, UM discloses a display apparatus comprising:
a display unit;
Fig. 1 for display apparatus 10 and see also FIG. 2 is a block diagram illustrating the configuration of a display apparatus
a communicator configured to sense contact of an electronic device and to communicate with the electronic device; and
[0058] the wireless communication module 150 transmits/receives signals to/from the external device 70, using local wireless communication
a controller configured to sense a function associated with the electronic device, to display a user interface (Ul) on the display unit for manipulating the sensed function, and to receive, from the control device, a user input for manipulating the function with respect to the Ul.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
[0086] On the other hand, when the display apparatus 10 is turned off, the display apparatus 10 is turned on in response to a control signal transmitted from the external device 70 as discussed above (e.g., in the method of FIG. 3), and then can 

Regarding claim 2, UM discloses the display apparatus of claim 1, further comprising a sound output unit,
wherein the function sensed by the controller comprises a phone-call function of the electronic device,
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
the controller is further configured to output a first voice signal received from the electronic device to the sound output unit, and
the user input received by the controller from the control device comprises a second voice signal and the controller is further configured to transmit the second voice signal to the electronic device.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 

 the display apparatus of claim 1, wherein the function sensed by the controller comprises a remote control function allowing the electronic device to remotely control a controlled device, and the controller is further configured to transmit a command for controlling the controlled device to the electronic device, based on the user input received from the control device.
[0084] Referring to FIG. 6, a contents video, for example, when a broadcasting video received through the tuner 105 is displayed on the screen 300 of the display apparatus 10, and a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
[0086] On the other hand, when the display apparatus 10 is turned off, the display apparatus 10 is turned on in response to a control signal transmitted from the external device 70 as discussed above (e.g., in the method of FIG. 3), and then can request a selection among the options in the window 334 from the user through the user interface as shown in FIG. 6.

Regarding claim 8, UM discloses an operation method of a display apparatus, the operation method comprising:
sensing contact of an electronic device and communicating with the electronic device;

sensing a function associated with the electronic device and displaying a user interface (Ul) for manipulating the sensed function on a screen of the display apparatus; and
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
[0086] On the other hand, when the display apparatus 10 is turned off, the display apparatus 10 is turned on in response to a control signal transmitted from the external device 70 as discussed above (e.g., in the method of FIG. 3), and then can request a selection among the options in the window 334 from the user through the user interface as shown in FIG. 6.
receiving, from a control device, a user input for manipulating the function with respect to the Ul.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 


Regarding claim 9, UM discloses the operation method of claim 8, further comprising:
when the sensed function comprises a phone-call function of the electronic device, outputting a first voice signal transmitted from the electronic device; and
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
when the user input transmitted from the control device comprises a second voice signal, transmitting the second voice signal to the electronic device.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
 the operation method of claim 8, wherein the sensed function comprises a remote control function allowing the electronic device to remotely control a controlled device, and
the operation method further comprises transmitting a command for controlling the controlled device to the electronic device based on the user input transmitted from the control device.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 

Regarding claim 13, UM discloses the operation method of claim 8, further comprising:
sensing a touch input with respect to the displayed Ul via a touch pad arranged on an upper end portion of the display apparatus; and
[0054] The display unit 143 displays the user's video acquired by the camera 141, e.g., a call video to be transmitted to the display apparatus of the counterpart, and can display the counterpart's call video received by the communication unit 100, while it can display videos of the contents inputted from the outside or stored therein. For example, the display unit 143 can display videos, using various types of display panels, such as a DLP (Digital Light Processing), an LCD (Liquid Crystal Display), and PDP 
manipulating the function associated with the electronic device based on the user input and the touch input.
[0084] and  FIG. 6, a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 

Regarding claim 15, UM discloses a computer-readable recording medium having recorded thereon a program, which when executed by a computer, performs the method of claim 8.
[0136]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US 20110310796 A) (UM) in view of  CHA et al. (US 20130035927)(CHA).
 the display apparatus of claim 1, wherein the function sensed by the controller comprises a messenger function of the electronic device,
the Ul displayed on the display unit comprises a first message transmitted from the electronic device, and
[0084] Referring to FIG. 6, a contents video, for example, when a broadcasting video received through the tuner 105 is displayed on the screen 300 of the display apparatus 10, and a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
However, UM fails to disclose the user input received by the controller from the control device comprises at least one of a second message and a voice signal corresponding to the second message, and the controller is further configured to display the second message on the display unit.
 in the same field of endeavor, CHA discloses the user input received by the controller from the control device comprises at least one of a second message and a voice signal corresponding to the second message, and the controller is further configured to display the second message on the display unit.
[0055] FIG. 3 shows a conversation GUI 31 according to an exemplary embodiment. In this exemplary embodiment, the conversation GUI 31 includes a conversation window 32 for having a conversation with a user of the other terminal 12. 

    PNG
    media_image1.png
    485
    606
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of displaying the conversation graphical user interface (GUI) as disclosed by CHA to the system/method of displaying the user interface (GUI) as disclosed by UM in order to provide a conversation mode so that a user can have a conversation with a user of a terminal through video, voice, text, etc



 the operation method of claim 8, wherein the sensed function comprises a messenger function of the electronic device, the displayed Ul comprises a first message transmitted from the electronic device, 
[0084] Referring to FIG. 6, a contents video, for example, when a broadcasting video received through the tuner 105 is displayed on the screen 300 of the display apparatus 10, and a call is received to the `Name 1`, e.g. the current log-in account at the display apparatus 10, then a popup window 334 showing a reception of the video call can be displayed on the screen 300. The user can select any one of the buttons in the popup window 334, e.g., `voice answer` (e.g., answering using voice only), `video answer` (e.g., answering using both video and voice), and `rejection`. 
However, UM fails to disclose
and the user input transmitted from the control device comprises at least one of a second message and a voice signal corresponding to the second message, and
the method further comprises displaying the second message.
in the same field of endeavor, CHA discloses the user input transmitted from the control device comprises at least one of a second message and a voice signal corresponding to the second message, and
the method further comprises displaying the second message.
 [0055] FIG. 3 shows a conversation GUI 31 according to an exemplary embodiment. In this exemplary embodiment, the conversation GUI 31 includes a conversation window 32 for having a conversation with a user of the other terminal 12. The conversation window 32 may display an image (not shown) corresponding to 

    PNG
    media_image1.png
    485
    606
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of displaying the conversation graphical user interface (GUI) as disclosed by CHA to the system/method of displaying the user interface (GUI) as disclosed by UM in order to provide a conversation mode so that a user can have a conversation with a user of a terminal through video, voice, text, etc

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US 20110310796 A) (UM) in view of  CHA et al. (US 20160300417 A1)(CHA).


 the display apparatus of claim 1, wherein the controller senses that the electronic device is a smart key capable of controlling a vehicle, the Ul displayed on the display unit comprises information about the vehicle, and the controller is further configured to transmit a control command based on the user input received from the control device to the vehicle.
in the same field of endeavor, HATTON discloses wherein the controller senses that the electronic device is a smart key capable of controlling a vehicle, the Ul displayed on the display unit comprises information about the vehicle, and the controller is further configured to transmit a control command based on the user input received from the control device to the vehicle.
[0083] FIG. 3 illustrates an exemplary mobile device key fob system presenting management mode options at the display 4. The user interface 300 may be presented at the touchscreen display 4 and may include a list control 302 configured to display selectable list entries 304-A through 304-E (collectively 304) of the management mode application for one or more mobile devices programmed as a key fob for the vehicle. The management mode may scroll through each of the selectable list entries 304 while providing a clear (e.g., delete) option 310-A through 310-E (collectively 310) of each mobile device configured to communicate with the VCS 1. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of the cell phone with smart key app as disclosed by HATTON to the system/method of cell phone as disclosed by UM in order to provide a display mode  so that a user can observe the  list of the one or more mobile devices configured as a key fob for the vehicle
 the operation method of claim 8, further comprising:
sensing that the electronic device is a smart key capable of controlling a vehicle; and
transmitting, to the vehicle, a control command based on the user input transmitted from the control device, wherein the displayed Ul comprises information about the vehicle.
in the same field of endeavor, HATTON discloses sensing that the electronic device is a smart key capable of controlling a vehicle; and
transmitting, to the vehicle, a control command based on the user input transmitted from the control device, wherein the displayed Ul comprises information about the vehicle.
 [0083] FIG. 3 illustrates an exemplary mobile device key fob system presenting management mode options at the display 4. The user interface 300 may be presented at the touchscreen display 4 and may include a list control 302 configured to display selectable list entries 304-A through 304-E (collectively 304) of the management mode application for one or more mobile devices programmed as a key fob for the vehicle. The management mode may scroll through each of the selectable list entries 304 while providing a clear (e.g., delete) option 310-A through 310-E (collectively 310) of each mobile device configured to communicate with the VCS 1. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of the cell phone with smart key app as disclosed by HATTON to the system/method of cell phone 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US 20110310796 A) (UM) in view of Wang et al. (US 20160219324) (Wang) and Ji et al. (US 20140011452 A1)(Ji. 
Regarding claim 6 UM fails to disclose the display apparatus of claim 1, further comprising a wireless charger configured to provide the electronic device with electric power, wherein the communicator comprises a near field communication (NFC) module configured to sense the contact of the electronic device, the NFC module is arranged on an upper end portion of the display apparatus, and the wireless charger is arranged on the upper end portion to be adjacent to the NFC module.
in the same field of endeavor, Wang discloses a wireless charger configured to provide the electronic device with electric power, wherein the communicator comprises a near field communication (NFC) module configured to sense the contact of the electronic device, the NFC module is arranged on an upper end portion of the display apparatus, and the wireless charger is arranged on the upper end portion to be adjacent to the NFC module.
 [0020] The television mobile audio and video communication device 20 further comprises a wireless power supply seat 22, a mobile communication device 23, a wired network device 24, a NFC (near field communication) device 25

However, Wang does not disclose expressly the NFC module is arranged on an upper end portion of the display apparatus
. in the same field of endeavor, Ji discloses the NFC module is arranged on an upper end portion of the display apparatus
[0038] Since a certain portion, for example an upper end portion of the display panel 70, does not substantially displays information, the terminal 100 of such a configuration is designed to dispose the first NFC antenna 201 at one side of the upper end portion of the display panel 70.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the configuration designed to dispose the first NFC and charger as disclosed by Ji to the system/method of display system configuration as disclosed by UM in view of Wang in order to dispose NFC in at least one of an upper end portion of display.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US 20110310796 A) (UM) in view of Kanada (US 20120050331 A1). 
Regarding claim 7 UM fails to disclose the display apparatus of claim 1, wherein the controller is further configured to obtain orientation information of the electronic device, and to determine a location of displaying the Ul on the display unit or to select the sensed function, based on the orientation information.
	in the same field of endeavor, Kanda discloses wherein the controller is further configured to obtain orientation information of the electronic device, and to determine a location of displaying the Ul on the display unit or to select the sensed function, based on the orientation information.
[0062] based on the information of the orientation of the mobile phone 200, the TV receiver 100 rotates the display screen contained in the display data in a direction toward which the orientation of the display screen is adapted to the orientation of the mobile phone 200. Subsequently, the TV receiver 100 displays the rotated display screen on the display 101 as the external input screen G2. Therefore, the TV receiver 100 can make the display screen output from the mobile phone 200 and changed in accordance with the orientation easier to see.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system and method of detecting orientation of the mobile phone as disclosed by Kanada to the system/method as disclosed by UM in order to make the display screen output from the mobile phone  and changed in accordance with the orientation easier to see.

Regarding claim 14 UM fails to disclose the operation method of claim 8, further comprising:
obtaining orientation information of the electronic device; and determining a location of displaying the Ul on a screen of the display apparatus or selecting the sensed functions, based on the orientation information.
in the same field of endeavor, Kanda discloses wherein the controller is further configured to obtain orientation information of the electronic device, and to determine a location of displaying the Ul on the display unit or to select the sensed function, based on the orientation information.
 [0062] based on the information of the orientation of the mobile phone 200, the TV receiver 100 rotates the display screen contained in the display data in a direction toward which the orientation of the display screen is adapted to the orientation of the mobile phone 200. Subsequently, the TV receiver 100 displays the rotated display screen on the display 101 as the external input screen G2. Therefore, the TV receiver 100 can make the display screen output from the mobile phone 200 and changed in accordance with the orientation easier to see.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system and method of detecting orientation of the mobile phone as disclosed by Kanada to the system/method as disclosed by UM in order to make the display screen output from the mobile phone and changed in accordance with the orientation easier to see.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/             Primary Examiner, Art Unit 2422